Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed October 20, 2020.  Claims 1, 9 and 15 are amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claimed “digitized representation of product information” with “a product or service” and “content package.”  It is unclear how the digitized representation of product information is related to the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varney et al. United States Patent Application Publication No.  2014/0344425 in view of Chen et al. United States Patent Application Publication No.  2018/0278494.
As per claim 1, Varney teaches a method comprising:
receiving, by a computing device of a digital services framework, a selection indicative of one or more types of information associated with a product or service [distributing content (pp 0121); preload content (pp 1696); distinguish the code for a service and actual running version of the service (pp 0134); categorizing services (pp 0137-0138)];
generating a data container for a content package comprising one or more semantics for populating the content package with the selected types of information [cache loaded with content (pp 1696); network of application containers (pp 0264)];
identifying, based on the product or service, one or more recipients for the content package [end user subscriber (pp 0123)];
sending, to the identified recipients, an announcement indicative of the content package [notification mechanism (pp 0278)];
receiving, from one or more of the identified recipients, requests for subscriptions to the content package [subscribers to CDN service (pp 0123); processing requests (pp 1692)]; 
populating instances of the container for identified recipients who have subscribed to the content package, wherein the populating comprises populating the content package with the selected types of information based on the one or more semantics [handle requests (pp 1692); resource values (pp1917)]; and

Varney does not explicitly teach wherein the one or more types of information include digitized representations of product information and generating a data container and wherein the data container is a data structure of the content package defined by the one or more semantics.
However, in analogous art Chen teaches the one or more types of information include digitized representations of product information [library information file used to select package (pp 0014); service information database includes list (pp0018); provide library information (pp 0040)]; and
generating a data container and wherein the data container is a data structure of the content package defined by the one or more semantics [uploading a library package which includes names and lists of classes (pp 0038); user select package, class and function (pp 0040); template includes information about type of package (pp 0043)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cache service and content prepopulating in response to selection a service requests which can be API requests of Varney with a data container with a request for data of an application via API of Chen.  A person of ordinary skill in the art would have been motivated to do this to construct cloud manufacturing services for a distributed system (Chen (pp 0003-0004)].

As per claim 2, Varney in view of Chen teaches the method of claim 1, wherein the one or more types of information comprises hierarchical data associated with the product or 

As per claim 3, Varney in view of Chen teaches the method of claim 2, wherein the complexity levels comprise one or more of company, classes, subclasses, model, equipment, and spare parts and components [Varney: request collection includes configuration of service layer (pp 0275, 0695-0696)].  

As per claim 4, Varney in view of Chen teaches the method of claim 1, wherein the types of information include digitized representations of product documentation, failure modes and predictions, data sheets, monitoring information, simulations, and alerts [Varney: control resource (pp 0277)].  

As per claim 5, Varney in view of Chen teaches the method of claim 4, wherein the digitized representations include one or more of model, life cycle, systems, groups, installation location, equipment information, structure and parts information, documents, instructions, failure modes, alert types, announcements, improvement requests, indicators, component indicators, notifications, work orders, and timeline information [Varney: flow of information including an invalidation manifest (pp 0276-0278)].  



As per claim 7, Varney in view of Chen teaches the method of claim 6, wherein semantics for a complexity level are selectively inherited from a parent's complexity level in a tree structure [Varney: root control tree directly or indirectly reference all control information and results in continual absorption of new information (pp 0275, 690)].  

As per claim 8, Varney in view of Chen teaches the method of claim 7, wherein each level includes unique types that are not inherited from a parent and are applicable for a particular level [Varney: default behavior to apply to requests that do not match hierarchy (pp 0690)].

Claims 9-20 are rejected, mutatis mutandis, under the same rationale as claims 1-8 as they do not further limit or define over the claims.
	
		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/UZMA ALAM/             Primary Examiner, Art Unit 2457